Citation Nr: 1707292	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for muscle pain, claimed as due to an undiagnosed illness.  

2. Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.  

3. Entitlement to service connection for a left arm disability, claimed as due to an undiagnosed illness, and/or as secondary to service-connected disabilities.  

4. Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain (lumbar spine disability).  

5. Entitlement to a compensable disability rating for the service-connected hallux valgus of the left foot.  

6. Entitlement to a compensable disability rating for service-connected hallux valgus of the right foot.  

7. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1992, to include service in the Southwest Asia Theater of Operations.  

Effective February 2003, the Veteran is in receipt of a 100 percent schedular evaluation. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2002 and October 2008 rating decisions issued by the RO. 

The Board remanded the appeal in September 2014 for further development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder has been raised by the record in a March 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for a left arm disability; a disability rating in excess of 10 percent for the service-connected lumbar spine disability, compensable disability ratings for left and right hallux valgus and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's muscle pain represents a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.

2. The Veteran's fatigue represents a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for muscle pain are met. 38 U.S.C.A. §§ 1110, 1117, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2. The criteria to establish service connection for fatigue are met. 38 U.S.C.A. §§ 1110, 1117, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The VCAA applies to the instant claims. In light of the favorable decision with regard to the claims decided, no further discussion of the duties to assist and notify is necessary.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Further, except as provided in 38 C.F.R. § 3.317(c) , VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(3). 

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's service treatment records contain no documentation of complaints of or treatment for generalized muscle pain. The service treatment records are replete with reference to treatment for complaints associated with a lumbar spine and feet disorders (service connection has separately been established for a lumbar spine disability and left and right foot hallux valgus). The service treatment records also contain no documentation of complaints of or treatment for fatigue.

An April 2001 report of VA muscles examination reflects that the Veteran gave a history of achy, sharp pain with very vague sharp symptoms of muscular pain all over his body. He described the pain as feeling as if someone was stabbing him. He reported the pain was migratory and moved from his arms, neck, back and head. He felt fatigued all of the time. The examiner noted that the Veteran exhibited delusions of grandeur, did not focus well and had very vague muscle symptoms insofar as his muscle pain was concerned. Muscular examination was within normal limits, targeted trigger points for chronic fatigue syndrome were negative and pain was not elicited. The diagnosis was generalized muscle pain and fatigue with normal examination secondary to stress. 

A September 2003 report of VA chronic fatigue syndrome examination reflects the Veteran's reported history of chronic fatigue syndrome that was diagnosed a year earlier. He stated that he felt tired and complained of generalized muscle aches. On examination, the diagnosis was chronic fatigue syndrome, not active.

A September 2003 report of VA fibromyalgia examination documents the Veteran's complaint of bilateral shoulder and elbow pain. The Veteran reported that he got unexplained fatigue and sleep disturbances. On examination, the diagnoses were pain in both shoulders secondary to muscle strain and mild functional loss; pain in both elbows secondary to muscle strain and mild functional loss; and, fibromyalgia, not active.

A September 2003 report of VA muscles examination reflects the Veteran's complaint of generalized muscle aches in the biceps, flexor carpi radialis and ulnaris muscles and lower paraspinals. On examination, the diagnosis was musculoskeletal pain with mild to moderate functional loss.
Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms, though diagnosed as generalized muscle pain and fatigue, chronic fatigue syndrome, shoulder and elbow pain secondary to muscle strain and mild functional loss, fibromyalgia and musculoskeletal pain, represent chronic disability resulting from a medically unexplained chronic multisymptom illness.  Service connection for muscle pain and service connection for fatigue are granted. See 38 C.F.R. § 3.317.

The Board expresses no opinion regarding the severity of the disorders. The RO will assign the appropriate disability ratings on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for muscle pain, claimed as due to an undiagnosed illness is granted.  

Service connection for fatigue, claimed as due to an undiagnosed illness is granted.  


REMAND

Due to recently-issued caselaw, the Board must again remand the remaining claims. In Correia v. McDonald, 28 Vet. App. 158, 168 (2016), the Court of Appeals for Veterans Claims (Court) held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the May 2015 VA examination report, it is unclear whether the VA examiner tested the lumbar spine disability for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination.

Similarly, with regard to the claims for increased ratings for the hallux valgus of the left and right foot, the Court recently held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a DC predicated on range of motion measurements. See Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at *4 (Dec. 15, 2016 ). Thus, a remand is required for a new examination.

A September 2008 electroneuromyography report records the Veteran's history of pain and paresthesias in his left hand and intermittent neck pain with radiation into the left arm and forearm. Findings showed evidence most consistent with a moderate C7 radiculopathy with primarily chronic features. Thus, the issue of service connection for a left arm disability, claimed as due to an undiagnosed illness, and/or as secondary to service-connected disabilities is inextricably intertwined with the referred claim of whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder and the Board will defer the issue until the referred claim has been adjudicated. 

The claim for a TDIU rating is inextricably intertwined with the claims of an increased rating for the lumbar spine disability, increased rating for the left and right hallux valgus and service connection for a left arm disability and the Board will defer the issue until the requested development below has been completed. See Buie v. Shinseki, 24 Vet. App. 242 (2011) (holding a 100 percent disability rating does not always render the issue of entitlement to a TDIU moot).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action to adjudicate the claim for whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder. 

2. Schedule the Veteran for a VA spine examination to assist in determining the nature and severity of the lumbar spine disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not feasible, he or she should provide a detailed explanation for why testing could not be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's lumbar spine disability; however, his or her attention is drawn to the following:

*VA examination report of April 2001 

*VA examination report of September 2008 

*VA examination report of May 2015

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. Schedule the Veteran for a VA feet examination to assist in determining the nature and severity of the left and right hallux valgus disabilities. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should also comment as to whether the Veteran underwent operation of the left or right foot with resection of the metatarsal head or whether the Veteran's hallux valgus is so severe as to be functionally equivalent to amputation of the great toe.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's left and right foot hallux valgus; however, his or her attention is drawn to the following:

*VA examination report of April 2001 

*VA examination report of September 2003 

*VA examination report of February 2006

*VA examination report of September 2008

*VA examination report of May 2015

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. After completing all indicated development, readjudicate the claims in light of all of the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


